DETAILED ACTION
Introduction
Claims 1-3 and 5-9 have been examined in this application. Claims 1 and 2 are amended. Claims 3 and 5-9 are original. Claim 4 is cancelled. This is a final office action in response to the arguments and amendments filed 5/6/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2017-179944 filed in Japan on 09/20/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The amendment to the title is acceptable and the objection is therefore withdrawn.
Response to Arguments
Applicant’s arguments, filed 5/6/2022, have been fully considered.
Regarding the remarks pertaining to the previously made objection to the title (p. 5 under the heading “Objection to the Title”), the amendment is acceptable and the objection is therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112 (p. 5 under the heading “Rejections of Claim 4 Under 35 USC §112(a) and §112(b)”), the arguments and amendments are persuasive and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (p. 5-7 under the heading “Rejection of Claims 1-3 and 5-9 Under 35 USC §103”), the arguments and amendments are partially persuasive. The arguments (p. 5) emphasize the limitation wherein the light emitting part is configured to notify the occupant of the designated position, and (p. 7) state that the previously relied upon art of US2021/0146943A1 (Oniwa et al.) does not disclose or suggest this limitation, because the light emitters 430R and 430L are on the steering wheel spokes and therefore not at the designated position. However, Claim 1, as amended, only recites that the light emitting part (1) is mounted on the steering wheel, and (2) notifies the occupant of the designated position. Claim 1 does not recite that the light emitting part is “at the designated position” as argued. The office maintains that Oniwa et al. discloses the broadest reasonable interpretation of the limitation, as the light emitting part is both (1) mounted on the steering wheel (on the spokes) and (2) is configured to notify the driver to grip the designated portion, as evidenced by Oniwa et al. [0240], wherein the lights notify the occupant of a hands-on request, which ([0158, 0254]) is a request for the occupant proving a hands-on condition by gripping the designated portion associated with the grip sensor 82A. Thus, the rejections of Claims 1, 3, and 5-9 are maintained using the previously relied upon art of US2021/0146943A1 (Oniwa et al.),  US2015/0346724A1 (Jones et al.), and US2011/0246028A1 (Lisseman et al.). Upon further consideration of the amendment of Claim 2, a new grounds of rejection is made in view of the additional prior art of US2020/0089226A1 (Breisinger et al.) as well as the previously relied upon art of US2021/0146943A1 (Oniwa et al.) and US2015/0346724A1 (Jones et al.).
Claim Objections
Claim 1 is objected to because of the following informalities:
In Claim 1, "the gripping by the occupant relative to the designated position" should instead read "the gripping by the occupant of the designated position" for clarity and consistency with the first limitation of the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are: 
(a) "a request part configured to request that an occupant performs an operation..." in Claim 1 (Examiner’s note: “light emitting part that is mounted on the steering wheel” does not provide any particular structure to the request part itself), 
(b) "a detection part configured to detect the operation task..." in Claim 1 (Examiner’s note: the detection part is stated to operate “by using a sensor” as opposed to including or comprising a sensor, and thus does not provide any particular structure to the detection part itself (see also 112(b) below)), and
(c) "a determination part configured to determine whether or not the occupant is able to operate the steering wheel..." in Claim 1,
because the claim limitations uses the generic placeholder “part” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(a) specification ¶0006, 0036 state that the request part comprises a light source such as an LED or lamp,
(b) specification ¶0037 states that the detection part corresponds to sensors,
(c) specification ¶0035, 0041 state that the determination part is implemented in the controller, as an ECU or microcomputer, the determination part therefore corresponding to the hardware and algorithms for the functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the claim recites the limitation “wherein the detection part is configured to detect the operation task… by using a sensor mounted on the steering wheel.” It is noted that the limitation “detection part” is interpreted under 112(f), because the detection part is only stated to “use” a sensor and is not claimed as comprising the structural element of a sensor. The corresponding structure of the limitation “a detection part” is sensors. The limitation therefore appears to state that sensors detect an operation task using another sensor. The disclosure as originally filed (see e.g. specification ¶0037) recites that the detection part comprises sensors, but does not describe that the sensors of the detection part performs detecting “by using” some sensor. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 3, and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “wherein the detection part is configured to detect the operation task by detecting the gripping by the occupant relative to the designated position, which is notified with the light emitting part being turned on, by using a sensor mounted on the steering wheel” renders the claim indefinite. The term “detection part” is interpreted as invoking 112(f), because the detection part is only stated to “use” a sensor and is not claimed as comprising the structural element of a sensor. The corresponding structure of the limitation “a detection part” is sensors. However, the phrase then recites that the sensors detect the operation “by using a sensor mounted on the steering wheel.” It is unclear whether this phrase is intended to recite that the detection part actually comprises a sensor (such that the term “detection part” would no longer invoke 112(f)), or alternatively, if the phrase is reciting that the sensors detect the operation task by using some other, or additional sensor, or only one of the plural sensors making up the detection part. The scope of the phrase is therefore indefinite. For the purposes of examination, the term “detection part” is interpreted under 112(f) and the phrase is interpreted as “wherein the detection part is mounted on the steering wheel and is configured to detect the operation task by detecting the gripping by the occupant relative to the designated position, which is notified with the light emitting part being turned on.”
Claims 2, 3, and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2021/0146943A1 (Oniwa et al.) in view of Publication US2015/0346724A1 (Jones et al.).

Regarding Claim 1, Oniwa et al. discloses an operation status detection device (see [0059-0060] vehicle control system 1), comprising:
a request part (see Figure 6, [0112] HMI 400 of the vehicle control system, including light emitters 430R and 430L) configured to request that an occupant performs an operation task (see Figure 31, [0252-0253] when manual driving is necessary per S302, a request for hands-on is made in S304, and [0240] the HMI controller 120 can change the light emission state to transmit light or blink when the HMI controller 120 requests the occupant to perform hands-on) of gripping a designated position of a steering wheel (see [0254] the hands-on state corresponding to gripping the portion designated by grip sensor 82A (Figure 6)), which is gripped and operated by the occupant when the occupant performs a driving operation (see Figure 31, the hands-on state (yes in S306) for manual operation of the vehicle in S324, wherein [0111-0113] the occupant operates the “driving operator 80” which is the steering wheel 82),
a detection part (see Figure 6, [0113] grip sensor 82A) configured to detect the operation task of the occupant relative to the steering wheel (see Figure 31, [0254] determining the hands-on state using the grip sensor 82A); and
a determination part (see [0250] the process of Figure 31 by master controller 100, which [0074] is a CPU executing a program) configured to determine whether or not the occupant is able to operate the steering wheel (see Figure 31, determining either manual operation in S324 (the occupant is able to operate the steering wheel) or alternative control in S318 wherein [0170] the vehicle is controlled to stop in a particular area (when the operator is not able to operate the steering wheel)) based on whether or not completion of the operation task is detected by the detection part within a predetermined time after the request part requests the operation task (see Figure 31, S306-S310, [0254-0257] based on whether the hands-on task is detected in S306 within the first pre-determined time), 
wherein the request part includes a light emitting part that is mounted on the steering wheel (see Figure 6, [0112] light emitters 430R and 430L on steering wheel spokes) and is configured to notify the occupant of the designated position, by being turned on (see [0158, 0240, 0254], the turning on of the lights request the hands-on condition, which is a condition of the occupant gripping the designated position 82A), and,
wherein the detection part is configured to detect the operation task by detecting the gripping by the occupant relative to the designated position (see Figures 6, 31, [0254] detecting hands-on by a signal from the grip sensor at the portion designated by grip sensor 82A), which is notified with the light emitting part being turned on (see [0158, 0240, 0254], the turning on of the lights request the hands-on condition, which is a condition of the occupant gripping the designated position 82A), by using a sensor mounted on the steering wheel (see [0113] grip sensor 82A on the steering wheel).


Oniwa et al. further discloses an electric motor for driving the steering components (see [0110]).

Oniwa et al. does not explicitly recite:
a steering wheel… which is operated by a driving assist device of a vehicle when the driving operation is performed by the driving assist device.
In other words, it is not explicit in Oniwa et al. that the operation of the motor would also drive the steering wheel itself.

However, Jones et al. teaches a steering system for driving assist functions (see [0012, 0020] actuators for autonomous driving including steering, including:
a steering wheel which is operated by a driving assist device of a vehicle when the driving operation is performed by the driving assist device (see [0022], In an autonomous mode of operation, inputs to the steering wheel 104 can be performed automatically by the processor 142. The processor 142 and the steering controller 122 can send command signals to the feedback motor 110 of the steering wheel 104, to indicate the steering input, by [0013] providing force to the steering wheel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Oniwa et al. to additionally operate the steering wheel by the driving assist device, as is taught by Jones et al., with the motivation of improving operator confidence and satisfaction by providing steering feel feedback and by indicating to the operator what inputs are being sent to the steering system (see Jones et al. [0013, 0022]).

Regarding Claim 3, Oniwa et al. discloses the operation status detection device according to claim 1, wherein the designated position is disposed at one place on each of left and right sides, with respect to a vehicle straight advancing steering position, of the steering wheel (see [0113] grip sensor 82A and see Figure 6, having left and right portions relative to a centered position).

Regarding Claim 5, Oniwa et al. discloses the operation status detection device according to claim 1, wherein the determination part is configured to determine that the occupant is able to operate the steering wheel in a case in which completion of the operation task is detected within a predetermined time after the operation task is requested (see Figure 31 (performed by the master controller (determination part), wherein it is determined that the occupant is able to operate the steering wheel (yes at S306 leading to S324) based on the completion within the first predetermined time being elapsed (e.g. “no” at S310 followed by “yes” at S306)).

Regarding Claim 6, Oniwa et al. discloses the operation status detection device according to claim 1, wherein the determination part is configured to determine that the occupant is able to operate the steering wheel in a case in which a completion state of the operation task continues (see Figure 33, the control aspect being set/determined as manual driving in a case of continued hands-on presence).

Regarding Claim 7, Oniwa et al. discloses the operation status detection device according to claim 1, wherein the request part requests the operation task again (see Figure 31, the process returning at the end, i.e. the request at S306 may occur a second time in a subsequent running of the process) in a case in which completion of the operation task is not detected within a predetermined time after the operation task is requested (see Figure 31, the “return” path occurring in a case where completion of the operation task was not done within the first pre-determined time (“no” at S306, “yes” at S310, then executing alternative control at S318 and returning).

Regarding Claim 9, Oniwa et al. discloses the operation status detection device according to claim 7, wherein the determination part is configured to determine that the occupant is not able to operate the steering wheel when the completion of the operation task is not detected within the predetermined time (see Figure 31, “no” at S306 and “yes” at S310) despite the operation task having been requested a predetermined number of times (see Figure 31, despite the hands-on request being made one time, as determined in S308).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2021/0146943A1 (Oniwa et al.) in view of Publication US2015/0346724A1 (Jones et al.), further in view of Published Application US2020/0089226A1 (Breisinger et al.).

Regarding Claim 2, Oniwa et al. does not explicitly recite the operation status detection device according to claim 1, wherein the request part includes a light emitting part that is mounted on the steering wheel rim at the designated position.
However, Breisinger et al. teaches a system for an occupant taking control of a vehicle (see [0011]), including an analogous request part (see Figure 1, [0050-0054] light-emitting elements in a steering wheel rim) which is configured to notify the occupant of the designated position, by being turned on (see Figure 4, [0073], particular regions (e.g. 10a and 10b) are marked via a light-emitting state, and [0074] using a sensor system, it can be checked if a driver actually positions hands at the marked regions 10a and 10b),
wherein the request part includes a light emitting part that is mounted on the steering wheel rim at the designated position (see Figure 4, [0052, 0073-0074] light emitting elements 3 in the rim, at the portion marked for hand placement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the request part of Oniwa et al. to be mounted on the steering wheel rim at the designated position, as taught by Breisinger et al., with the motivation of improving the robustness of the system and improving user experience and marketability of the system by providing a more intuitive way to ensure a driver can take over a vehicle (see Breisinger et al. [0011 0022]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2021/0146943A1 (Oniwa et al.) in view of Publication US2015/0346724A1 (Jones et al.), further in view of Publication US2011/0246028A1 (Lisseman et al.).
Regarding Claim 8, as above, Oniwa et al. discloses repeated requests, and discloses the designated position (see Figure 6, [0113] and mapping of Claim 1, above).

Oniwa et al. does not explicitly recite the operation status detection device according to claim 7, wherein the designated position is changed when the operation task is requested again.

However, Lisseman et al. teaches a technique to detect an operation task (see e.g. Claim 1, determining hands on a steering wheel),
wherein the designated position is changed when the operation task is requested again (see Figure 5, two zones of the steering wheel being required in 84 and only one zone required in 90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the designated position required in Oniwa et al. to change, as is taught by Lisseman et al., with the motivation of increasing the robustness and flexibility of the system to detect additional touch points and balance safety and driver demand by allowing for changing settings of the minimum amount of touch zones needed for safe driving (see Lisseman et al. [0017]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20170334453-A1 teaches subject matter including using lights to notify a position at which a steering wheel is to be gripped (see e.g. [0069]).
US-20200086907-A1 teaches subject matter including notifying a contact region for touching a steering wheel when automated driving is ending (see e.g. [0026, 0031-0032]).
WO-2018175101-A1 teaches subject matter including an illuminated location on a steering wheel for gripping (see e.g. Claim 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669   

/RAMI KHATIB/               Primary Examiner, Art Unit 3669